An order of court, in a divorce suit, compelling the husband to pay alimony, for the support of his wife during the *Page 268 
pendency of the suit for divorce, or for separation from bed and board, is not a final judgment, but is only an interlocutory order; and it cannot cause irreparable injury to the husband, because its purpose is merely to compel him to perform a duty, for the neglect of which he would be subject to criminal prosecution. Act No. 34 of 1902. Article 148 of the Civil Code declares that the judge shall allow the wife a sum sufficient for her support, proportioned to her needs and the means of her husband, "if the wife has not a sufficient income for her maintenance pending the suit for separation from bed and board or for divorce." Such an order is not a final judgment. In fact it is subject to revision or recision, or reinstatement, by the judge at any time. The only decrees that are subject to a suspensive appeal are final judgments and such interlocutory orders as may cause irreparable injury. I concede that if a judge should abuse the authority given to him by article 148 of the Civil Code his wrongdoing would be subject to correction under the supervisory jurisdiction of this court. But, to allow the husband a suspensive appeal from such an order, as a matter of absolute right, is, in my humble judgment, destructive of the purpose of article 148 of the Civil Code — to give immediate relief to a wife who has not sufficient income for her maintenance pending a suit for a divorce or for separation from bed and board.
For these reasons I respectfully submit that the judge of the district court was right in refusing to grant the defendant a suspensive appeal from the order to pay alimony pendente lite. *Page 269